DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/078,243 filed on 10/23/2020.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (USPGPUB 20180308072) “Smith” in view of De Armas et al. (US PGPUB 20200234816) “De Armas” and Bildhauer et al. (US Patent 10305752) “Bildhauer”.
Regarding claim 1, Smith teaches a method for automatic creation of distributed ledger networks, the method being executed by one or more processors and comprising: receiving, by an automation framework, a request to deploy a distributed ledger network, the request comprising a configuration file and being associated with a platform type for one or more platforms for deployment of the distributed ledger network ([0005] The system is a scalable, flexible, and extensible platform for building, deploying, and managing distributed applications that interact with multiple blockchain technologies…[0021] In a blockchain environment, the system allows user to rapidly build useful distributed applications. The system manages the blockchain infrastructure and provides high-level microservices (identity management, data persistence, cryptography, business intelligence and rules management) on top of the blockchain infrastructure… [0031]: Blockchain data input module receives the blocks from the blockchain via a blockchain node (managed by Network 205). The Blockchain Data Input module 1001 provides each block to Blockchain ID module that determines the underlying blockchain technology of the block. This may be accomplished via accompanying metadata, by setting the Network for a particular type of blockchain technology, or by examining the blockchain for identifying characteristics of its underlying type. Thus, a blockchain environment corresponding to a blockchain type is created along with applications.); determining, by the automation framework, configuration prerequisites for performing installations of software components on the one or more platforms, the software components are associated with configuring, provisioning, and managing of the distributed ledger network ([0021]: The system manages the blockchain infrastructure and provides high-level microservices (identity management, data persistence, cryptography, business intelligence and rules management) on top of the blockchain infrastructure. The system also provides the necessary abstraction layer to generalize applications to utilize any lower-level blockchain services (e.g. Ethereum, Hyperledger Fabric, and the like)… [0034-0046] The Identity microservice provides secure key management and signing capabilities. Identity supports multiple formats and protocols and can optionally integrate with an existing identity management solution (e.g. LDAP, HSMs, and the like). This allows for secure management of organizational identities using the system. The Identity microservice is used to create decentralized identities that can be stored on a blockchain. Identities can represent users, entities, assets, uniform resourced identifiers (URI) or any other nameable items. The Network microservice can store a record of the identity in a distributed registry on a blockchain, after the identity has been created. Subsequent identity access is managed by the Identity microservice…The Data microservice is a data persistence microservice that provides a secure arbitrary data storage service for an application using the system…the Data microservice supports multiple backend data-store drivers, schema validation, canonical serialization, encryption, and document hashing…Identity can also create and manage permissions associated with each identity. The permissions can be stored in the blockchain. This prevents tampering with both the identity and the associated permissions. This allows centralized control of users that might have access to data and processes so that only authorized users can perform certain functions. Thus, the system determines data/ identities that are required to create and protect the blockchain such information regarding the security and management for the blockchain.); the configuration file corresponding to the platform type of the one or more platforms requested and updating the configuration file according to criteria associated with the platform type ([0029]: The Network microservice is a blockchain-agnostic service that provides a generic interface for creating and interacting with arbitrary resources on one or more blockchains. It manages blockchain nodes, processes events from the network, and translates high-level instructions into native on-chain code…[0031]: Blockchain data input module receives the blocks from the blockchain via a blockchain node (managed by Network). The Blockchain Data Input module provides each block to Blockchain ID module that determines the underlying blockchain technology of the block. This may be accomplished via accompanying metadata, by setting the Network for a particular type of blockchain technology, or by examining the blockchain for identifying characteristics of its underlying type… [0047]: Blockchain can be of any blockchain technology, and the agnostic aspects of the instances can process blockchains of any type. Blockchain monitoring block has the functionality to monitor the events occurring on the blockchain. This monitoring helps the system to take specific action based on the type of event and the data it contains. Thus, a file associating to a blockchain platform is recognized for deploying a blockchain environment).
Smith does not explicitly teach key files for accessing a source code repository and in response to installing the software components on the one or more platforms, configuring and executing the software components to set up an environment for deploying the distributed ledger network by: creating a build folder, copying the configuration file into the build folder, executing, by the automation framework, a provisioning script to deploy the distributed ledger network on the set-up environment according to the updated configuration file.
De Armas teaches in response to installing the software components on the one or more platforms, configuring and executing the software components to set up an environment for deploying the distributed ledger network by: creating a build folder, copying the configuration file into the build folder, and executing, by the automation framework, a provisioning script to deploy the distributed ledger network on the set-up environment according to the updated configuration file ([0115]: The system is directed to perform operation of a blockchain framework for enforcing regulatory compliance in healthcare cloud solutions in accordance with an illustrative embodiment. Operation begins, and the cloud ops receives a build order (build folder) from the offering owner. The blockchain framework enters the order into the blockchain. The blockchain framework then generates a build order event. The cloud ops then begins to build the asset (block 804).[0116] The cloud ops attaches evidence records (configuration file) to the blockchain using smart contracts. The blockchain framework determines whether the build is complete. If the build is not complete, then operation returns and the cloud ops continues to attach evidence records to the blockchain. [0117] If the build is complete , then the compliance attester reviews the evidence records using business rules. The attester attaches a validation, based on results of reviewing the evidence records, to the blockchain. Then, the cloud ops completes the build (block 809), and operation ends. Thus, the system generates build orders to be implemented in a blockchain environment that would build a cloud entity such as blockchain environment with evidence records and the environment is updated accordingly). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the De Armas teachings in the Smith system. Skilled artisan would have been motivated to incorporate a build folder with configuration file in a blockchain environment taught by De Armas in the Smith system to improve data processing apparatus and improve mechanisms for enforcing regulatory compliance in cloud solutions using a blockchain framework and make it simple and fast for business owners and developers to create smart contracts and blockchain applications to solve business problems, as recognized by De Armas ([0001] & [0032]). This close relation between both of the references highly suggests an expectation of success.  
Bildhauer teaches key files for accessing a source code repository (Abstract: The system is directed to extracting a plurality of metadata from a service contract (human readable document) that was signed between the cloud infrastructure provider and a service owner before the service is deployed on the service delivery system of the cloud infrastructure provider. Fig. 3-4 & col 10 line 9-28: The system contains a Build Automat component that retrieves  the Service Component Source Code and embedded Service Manifest from the Service Component Source Code Repository (key files for accessing source code repository). Build Automat may be a software component that is invoked when a service build is requested, may execute the transformation of Service Component Source Code and Control Point Component (Source Code) into machine executable binary code, and may upload the machine-executable binary (via upload deployment artefact) to the Deployment Artefact Repository. Furthermore, Build Automat may execute the transformation of the human-readable information of the Service Contract Manifest into functions (executable program code) and package the human-readable information with the Control Point Component. Thus, the system accesses to the source code repository to  extract information to build a service and deploy the service to the cloud infrastructure provider). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bildhauer teachings in the Smith and De Armas system. Skilled artisan would have been motivated to incorporate accessing the source code repository by Bildhauer in the Smith and De Armas system to obtain more information for a build, thus improves the accuracy and strength of the build for a blockchain environment. This close relation between the references highly suggests an expectation of success.  
Regarding claim 2, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 1. Smith further teaches wherein updating the configuration file comprises updating access data, security metadata, network metadata and account data for the source code repository.  ([0050]: At decision block it is determined if there is private data to be retrieved from the identity. If so, it is determined if permissions are required at decision block. If so, the permissions are obtained at step 508 and the system retrieves the private data. At step 509 the system processes the identity pursuant to any instructions as appropriate.[0051] If there is no private data to be retrieved at step 506 the system proceeds to step 509…[0055]: At step 607 the processing leads to a decision and amount of payment and a new transaction encapsulating the operations performed at Instance 2 is published to the blockchain for further processing. In many cases, a claim from a service provider may pass through the hands of several hundred people during its processing. The user of the blockchain allows the security, history, and provenance of the data and identity associated with the claim to be maintained in a reliable manner. Thus the access data and security metadata are observed and network metadata such as permissioned or permissionless network and data are observed also). 
Regarding claim 3, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 1. Smith further teaches wherein the automation framework provides services for automatic configuration and deployment of one or more distributed ledger networks associated with different platform types ([0047]: It should be noted that blockchain 420 can be of any blockchain technology, and the agnostic aspects of Instance 1 and Instance 2 can process blockchains of any type. Blockchain monitoring block has the functionality to monitor the events occurring on the blockchain. This monitoring helps the system to take specific action based on the type of event and the data it contains.).  
Regarding claim 4, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 1. Smith further teaches wherein the automation framework is instantiated to provide tools to support deployment of distributed ledger networks of multiple network types ([0048]: The Network microservice processes the Event and converts data and resources from the node into a normalize format for use in one or more of the other microservices… [0050]: At decision block 506 it is determined if there is private data to be retrieved from the identity. If so, it is determined if permissions are required at decision block 507. If so, the permissions are obtained at step 508 and the system retrieves the private data… [0051] If there is no private data to be retrieved at step 506 the system proceeds to step 509. If there are no permissions required at step 507, the system proceeds to step 509. If there is no identity information to be processed at step 504A, or after step 508, the system proceeds to step 509. Thus, the system has support for deployment of a blockchain network with different network types ).  
Regarding claim 5, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 1. Smith further teaches wherein the configuration file defines one or more services provided from the software components installed on the one or more platforms to be executed in relation to creating the distributed ledger network ([0021]: In a blockchain environment, the system allows user to rapidly build useful distributed applications. The system manages the blockchain infrastructure and provides high-level microservices (identity management, data persistence, cryptography, business intelligence and rules management) on top of the blockchain infrastructure. In addition to these microservices, the system also provides the necessary abstraction layer to generalize applications to utilize any lower-level blockchain services (e.g. Ethereum, Hyperledger Fabric, and the like), alone or in combination. The modular and extensible system enables partners to build distributed applications to solve industry specific use cases. Thus, services are recognized within the applications built on top of the blockchain to create the blockchain infrastructure such as identity management, data persistence, cryptography, business intelligence and rules management and more).  
Regarding claim 6, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 1. Smith further teaches wherein the one or more platforms are instantiated to employ a production reference architecture that integrates distributed ledger technology services with services for automatically building a production deployment of a cloud infrastructure based on the configuration file ([0021]The system manages the blockchain infrastructure and provides high-level microservices (identity management, data persistence, cryptography, business intelligence and rules management) on top of the blockchain infrastructure. In addition to these microservices, the system also provides the necessary abstraction layer to generalize applications to utilize any lower-level blockchain services (e.g. Ethereum, Hyperledger Fabric, and the like), alone or in combination. The modular and extensible system enables partners to build distributed applications to solve industry specific use cases…[0022] The system is an event-driven, microservice-based platform with separation of concerns across different microservices. Each microservice performs domain-specific tasks and is tailored for optimizing those tasks. This allows the system to scale each microservice independently. This improves the efficiency and scalability of the system, as specific infrastructure resources (e.g. memory, storage, and processing power) can be allocated specifically where they are needed, drastically reducing wasted resources. Thus, under each blockchain infrastructure is built with services that is adaptable to specific use cases that suits best for deployment of blockchain for the infrastructure).  
Regarding claim 7, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 6. Smith further teaches  the one or more platforms provide resources for deploying a platform application on the cloud infrastructure based on executing configuration and deployment services provided by the platform ([0023]: The system is comprised of Data, Identity, Network, and Logic microservices, or components. Each microservice communicates with the others via events (i.e. messages). The system provides for both real-time and historical event processing, facilitating complex business rules for execution in various use cases. In addition, event processing allows independent operation of the microservices in non-sequential manner. Any microservice can act on an event that occurred anywhere else in the system. Thus, under each platform, services are provided to execute orders within the platform of blockchain).  
Regarding claim 7, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 6.  Smith further teaches wherein the distributed ledger network is deployed in a production- ready mode to provide secure interaction between defined entities at the configuration file ([0021] In a blockchain environment, the system allows user to rapidly build useful distributed applications on top of the blockchain infrastructure. In addition to these microservices, the system also provides the necessary abstraction layer to generalize applications to utilize any lower-level blockchain services (e.g. Ethereum, Hyperledger Fabric, and the like), alone or in combination. The modular and extensible system enables partners to build distributed applications to solve industry specific use cases. Thus, the system allows applications to be built rapidly on top of the blockchain infrastructure so the infrastructure can become a production- ready mode).  
Regarding claim 9, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 1. Smith in view of Bildhauer does not explicitly teach deleting the deployed distributed ledger network by executing a script that resets the distributed ledger network using the configuration file.
De Armas teaches deleting the deployed distributed ledger network by executing a script that resets the distributed ledger network using the configuration file ([0034] The system provides a compliance infrastructure to create, read, update, and delete (CRUD) elements of a healthcare compliance model supporting a dynamic allocation of (cloud) resources operational design. Compliance to healthcare regulations is built into a blockchain design. The compliance infrastructure includes an automation process layer, and application programming layer supporting interfaces for managing cloud assets compliance, enabling storing of compliance evidence, and a role-based access and filtering mechanism).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the De Armas teachings in the Smith and Bildhauer system. Skilled artisan would have been motivated to incorporate deleting model of cloud resources taught by De Armas in the Smith and Bildhauer system to ensure compliance infrastructure and improves the automation process of handling a blockchain infrastructure, as recognized by De Armas ([0001] & [0032]). This close relation between both of the references highly suggests an expectation of success.  
Regarding claim 10, Smith in view of De Armas and Bildhauer teaches all of the limitations of claim 1.  Smith further teaches wherein setting up the environment for deploying the distributed ledger network comprises: verifying whether a distributed ledger of the distributed ledger network is successfully configured by verifying statuses associated with different namespaces associated with clusters where the distributed ledger is running ([0040]: The system contemplates that a plurality of users can create their own Logic using the system and interact with a blockchain. Party instances has its own specific Logic comprised of Elements that can perform functions on the blockchain. Each Party may perform off-chain execution on data provided by local storage party cloud services 304, or on-chain execution on specific blocks (e.g. block 306) of blockchain 305. [0041] The off-chain execution in one embodiment may utilize the Historical Events Query/Processor for executing on data and/or processes associated with the 3.sup.rd party cloud services 304. The communication between one Party and another through the blockchain may rely on such 3.sup.rd party data. By permitting on-chain and off-chain execution, the system allows for these conditional processes and Events. Thus there are different parties interacted with one another and execute actions within a blockchain environment so the blockchain is verified between the parties).  
Regarding claim 11, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 12, note the rejections of claims 2 and 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 3 and 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 14, note the rejections of claim 6 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 15, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 16, note the rejections of claim 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 18, note the rejections of claim 2 and 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claims 3, 4, 6, and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/C.D.V./Examiner, Art Unit 2153